Citation Nr: 1043372	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  08-05 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a higher initial evaluation for meralgia 
paresthetica, currently evaluated as noncompensable.

2.  Entitlement to an increased rating for residuals of a right 
ankle fracture, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for residual fracture 
right (dominant) wrist post bone graft repair, currently 
evaluated as 10 percent disabling.  

4.  Whether there was clear and unmistakable error (CUE) in March 
1972 and March 2005 RO rating decisions denying a disability 
rating in excess of 10 percent for residuals of right wrist 
fracture.  


WITNESSES AT HEARING ON APPEAL

Appellant and P.L.R.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 
1968.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board videoconference 
hearing before the undersigned acting Veterans Law Judge in 
February 2010, and a transcript of the hearing is associated with 
his claims folder.  During the hearing, the Veteran raised 
the matter of service connection for a back disability.  
The Board does not have jurisdiction over that matter, and 
it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran does not have severe to complete paralysis of his 
external cutaneous nerve of his right thigh.

2.  The Veteran's right ankle fracture residuals do not produce a 
moderately severe foot injury or marked ankle limitation of 
motion.

3.  The Veteran does not have ankylosis of his right wrist, wrist 
dorsiflexion limited to less than 15 degrees, or wrist palmar 
flexion limited to in line with his forearm.  

4.  The RO's March 1971 and March 2005 rating decisions denying 
ratings greater than 10 percent for residual right wrist fracture 
were adequately supported by the evidence then of record, and 
were not undebatably erroneous; the record does not demonstrate 
that the correct facts, as they were known at the time, were not 
before the RO, or that the RO incorrectly applied statutory or 
regulatory provisions extant at that time, such that the outcome 
of the claim would have been manifestly different but for the 
error.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for meralgia 
paresthetica have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.124a, Diagnostic Code 8529 
(2010).

2.  The criteria for a disability rating in excess of 10 percent 
for residual fracture of right ankle have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5284 (2010).

3.  The criteria for a disability rating in excess of 10 percent 
for residual fracture right wrist fracture post bone graft repair 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5215 (2010).

4.  The March 1971 and March 2005 rating decisions denying 
ratings greater than 10 percent for residuals of a right wrist 
fracture were not clearly and unmistakably erroneous.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.105 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For an increased-compensation claim, the VCAA requirement is 
generic notice, that is, notice that informs the claimant of the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  

The RO provided the Veteran pre-adjudication notice by a letter 
dated in November 2006, which substantially complied with the 
requirements of Quartuccio, supra, Peligrini, supra, and Vazquez-
Flores, supra, as it identified the evidence necessary to 
substantiate an increased rating claim and the relative duties of 
VA and the claimant to obtain evidence.  

As to the CUE claims on appeal, the Board notes that the VCAA 
does not apply to those claims because the VCAA does not apply to 
claims of CUE.  See Parker v. Principi, 15 Vet. App. 407 (2002).

VA also has a duty to assist the Veteran in the development of 
his claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that VA has assisted the Veteran by obtaining all 
relevant and pertinent evidence, affording the Veteran 
examinations in March 2007 and May 2009, identifying the severity 
of the disabilities at issue, and affording the Veteran the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file, and the 
Veteran has not contended otherwise.  As such, the Board finds 
that no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist the Veteran in the development of 
his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claims under the VCAA.  

Increased Rating Claims

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned by 
the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2010).  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible behavior 
on motion.  Weakness is as important as limitation of motion, and 
a part that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint disability 
include increased or limited motion, weakness, fatigability, or 
painful movement, swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court discussed the 
concept of the "staging" of ratings, finding that in cases where 
an initially assigned disability evaluation or an increased 
rating has been disagreed with, it was possible for a Veteran to 
be awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  After review 
of the record, the Board concludes that the disabilities on 
appeal have not significantly changed and that uniform ratings 
are warranted.



Meralgia paresthetica

The Veteran seeks a higher initial rating for his service-
connected right thigh meralgia paresthetica, which is rated as 
noncompensable under 38 C.F.R. § 4.124a, Diagnostic Code 8529.  
Diagnostic Code 8529 rates paralysis of the external cutaneous 
nerve of the thigh.  A noncompensable rating is assigned for mild 
or moderate paralysis.  A 10 percent rating is warranted for 
severe to complete paralysis.  Id.  

On VA examination in March 2007, the Veteran reported increasing 
discomfort in the anterior, lateral, and medial aspects of his 
right thigh with significant discomfort and a baseline pain level 
of three with flares to eight that would last from four to six 
hours.  He felt that the impact was moderate.  With monofilament 
testing, there was disturbed sensation in the anterior aspect of 
the anterior right thigh and some loss of sensation in the medial 
and lateral aspects of the right thigh.  The area of disturbed 
sensation was 38 centimeters by 35 centimeters.  There were no 
joints involved.  The examiner stated that the Veteran's femoral 
nerve was likely involved and that the Veteran now had chronic 
pain from that injury.  

A private physician indicated in August 2008 that the Veteran had 
progressive dysesthesias just over his anterior iliac crest, as 
well as dysesthesias and paresthesias in the anterior thigh, 
mimicking superficial femoral nerve cutaneous innervation.  

On VA examination in May 2009, the Veteran complained of numbness 
and tingling, dysesthesia, paresthesias, and occasional pain of 
his right thigh.  Sensory function was decreased to vibration and 
light touch but was normal to pain and position sense.  The 
diagnosis was trapped right lateral femoral cutaneous nerve with 
meralgia paresthetica.  The examiner stated that it had a mild 
effect on chores, shopping, and recreation.  

The Veteran testified in February 2010 that his right upper thigh 
burns and tingles almost every day or constantly on his beltline.  
If he lays on it wrong, he will have very bad pains for at least 
a couple days afterwards.  If he hits it, it causes excruciating 
pain.  

Based on the evidence, the Board concludes that a compensable 
rating is not warranted for the Veteran's service-connected 
meralgia paresthetica.  The Veteran has some loss of sensation 
with decreased sensation to vibration and light touch but normal 
sensation for pain and position sense, and the examiner in 2009 
indicated that it had a mild effect on chores, shopping, and 
recreation.  In order for a higher rating to be warranted, severe 
incomplete paralysis of the nerve would have to be present or 
nearly approximated, and this is reflected in the preponderance 
of the evidence.  Indeed, the Board finds that no more than 
moderate incomplete paralysis is present, even in considering the 
Veteran's testimony.  As noted, the Veteran has pain and 
numbness, but no joints are involved.  

Based on the foregoing, the Board finds the preponderance of the 
evidence is against the grant of a compensable disability rating 
for service-connected meralgia paresthetica, and there is no 
doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1991).  

Right ankle

The Veteran seeks a higher rating than 10 percent for his 
service-connected right ankle fracture residuals, which are rated 
by the RO under Diagnostic Code 5284, which is for other injuries 
of the foot.  Under Diagnostic Code 5284, a 10 percent rating is 
assigned for moderate injury and 20 and 30 percent ratings are 
assigned for moderately severe and severe foot injuries, 
respectively.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  

The residuals could alternatively be rated under Diagnostic Code 
5271.  Under that code, moderate limitation of motion of the 
ankle warrants a 10 percent evaluation and marked limitation of 
motion warrants a 20 percent evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

Normal ankle dorsiflexion is from 0 to 20 degrees, and normal 
ankle plantarflexion is from 0 to 45 degrees.  38 C.F.R. § 4.71a, 
Plate II (2010).  

On VA examination in March 2007, the Veteran reported that his 
right ankle felt somewhat weak, was stiff, and occasionally would 
swell and sometimes would get hot or red.  It gave way frequently 
when walking on uneven ground particularly, and there was some 
fatigability.  Resting pain was one to two out of ten and it 
would flare to five to six about two times per month for one or 
two days.  The flare would be caused by twisting his ankle, and 
occasionally he would fall.  Impact was moderate on his everyday 
activities.  Examination revealed no ankle deformity, swelling, 
or effusion.  Dorsiflexion was nine degrees, at which point there 
was some mild discomfort.  Plantar flexion was 36 degrees, at 
which point there was mild discomfort.  Inversion stress was 
painful beneath the lateral malleolus.  Eversion was not painful.  
The ankle was not unstable on stressing with anterior and 
posterior motions.  Repetitive motion did not given any apparent 
additional functional impairment, therefore, DeLuca was negative.  
The diagnosis was status post inversion injury to the right ankle 
with fracture of the lateral malleolus and with weakness of the 
lateral anchoring ligaments of the right ankle.  

On private evaluation in August 2008, the Veteran complained of 
right ankle weakness and giving way, with twisting laterally.  
Examination of the right ankle showed a peroneal weakness to 
stress at 4/5 on the right compared to 5/5 on the left.  There 
was tenderness over the lateral ankle complex, mainly over the 
anterior fibulotalar ligament.  There was no effusion or 
synovitis, and ankle range of motion appeared equal to the left 
side.  The impression was posttraumatic right ankle peroneal 
insufficiency.  

On VA examination in May 2009, the Veteran complained of 
inability to stand for more than a few minutes and being able to 
walk for only 1/4 mile.  He did not use aids.  He would wear out 
the outside of his right heels on his shoes easily, and on 
examination, he had an abnormal shoe wear pattern to reflect 
increased wear of the outside edge of his right heel, and showing 
ankle instability.  Examination revealed a limping gait.  There 
was tenderness over the right lateral malleolus as well as ankle 
instability but no angulation.  Right ankle dorsiflexion was to 
10 degrees and plantar flexion was to 30 degrees.  There was 
evidence of pain following repetitive motion but there were no 
additional limitations after three repetitions of range of 
motion.  There was no joint ankylosis and no apparent additional 
functional impairment following repetitive use.  X-rays showed 
degenerative changes.  

During the Veteran's February 2010 hearing, he testified that his 
right ankle is misaligned and that he has a tendency to walk 
sideways.  The heels of all his shoes wear out on the outer side.  
His right ankle swells up occasionally, particularly when he 
walks.  Moreover, one doctor noted calf atrophy.  

Based on the evidence, the Board concludes that a rating higher 
than 10 percent is not warranted.  Under Diagnostic Code 5284, 
the Veteran's disability does not produce or nearly approximate a 
moderately severe foot injury.  He has moderate limitation of 
motion of his right ankle and even though there was instability 
as reflected by shoe wear on examination in 2009, there was no 
instability on examination in 2007.  Also, repetitive motion on 
both examinations revealed no negative change, and the weakness 
shown is only 4/5.  The Veteran asserts that his right ankle is 
misaligned, but the Board accepts the March 2007 examiner's 
statement that there was no deformity on examination and the May 
2009 examiner's statement that there was no ankle angulation, as 
they are trained health care providers who examined him.  

Alternatively, under Diagnostic Code 5271, marked limitation of 
motion of the Veteran's right ankle is not shown or nearly 
approximated.  The examination in 2007 revealed 9 out of 20 
degrees of dorsiflexion and 36 out of 45 degrees of 
plantarflexion.  The Veteran had 4/5 peroneal weakness on 
evaluation in August 2008 and in May 2009, dorsiflexion was to 10 
degrees, while plantar flexion was to 30 degrees.  He reported in 
May 2009 that he could walk for 1/4 mile, and so functional 
impairment, including due to pain on use, does not approximate 
marked limitation of motion of the ankle.  

Based on the foregoing, the Board finds that a disability rating 
in excess of 10 percent for service-connected residuals of a 
right ankle fracture, and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).  

Right wrist

The Veteran feels that a higher rating than 10 percent is 
warranted for his service-connected residual right wrist 
fracture.  He testified in February 2010 that he has a complete 
loss of radial deviation, and that his wrist is out of alignment.  
He has pain on motion as well as swelling and some lock up 
intermediately.  

The RO has rated the disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5215, which provides for a 10 percent rating for 
limitation of motion of the wrist, with dorsiflexion less than 15 
degrees; and a 10 percent rating for limitation of motion of the 
wrist, with palmar flexion limited to in line with the forearm.  

The provisions of Diagnostic Code 5214 will also be considered.  
They provide for a 30 percent rating for ankylosis of the major 
wrist when such ankylosis is favorable in 20 degrees to 30 
degrees of dorsiflexion.  

On VA examination in March 2007, there was no visible abnormality 
of the appearance or conformation of the right hand or wrist.  
The right wrist dorsiflexed to 60 degrees, and palmar flexed to 
80 degrees, without particular pain.  Radial deviation was to two 
degrees without pain.  From two to 10 degrees of forced radial 
deviation, there was pain.  Ulnar deviation was to 41 degrees.  
Repetitive movement of the right wrist caused no change in the 
limitation of motion, but repetitive use caused a major 
functional impact.  

On VA examination in May 2009, the Veteran had tenderness over 
the right navicular bone.  Right wrist dorsiflexion was to 65 
degrees and palmar flexion was to 75 degrees.  Right wrist radial 
deviation was to six degrees and ulnar deviation was to 45 
degrees.  There was pain following repetitive motion but no 
additional limitations after two repetitions of range of motion.  
There was no joint ankylosis.  The diagnosis was residual 
fracture right wrist.  

During the Veteran's February 2010 hearing, he testified that he 
had very little or no radial deviation of his right wrist.  When 
all loss of motion was considered, he had 120 degrees of loss of 
motion.  Additionally, he has a false joint with a broken bone 
and false motion every day, and he experiences swelling and some 
lock up of his wrist.  When he tries to overuse his wrist, it 
gets very painful and sore.  

Based on the evidence, the Board concludes that a rating higher 
than 10 percent for residual right wrist fracture is not 
warranted.  The evidence shows that the Veteran has right wrist 
dorsiflexion to more than 15 degrees, and that he has right wrist 
palmar flexion of more than zero degrees.  The 2009 examination 
showed dorsiflexion of 65 degrees and palmar flexion of 75 
degrees.  The Board notes that more than one 10 percent rating 
may be assigned under Diagnostic Code 5215 when the criteria for 
each rating are met.  However, the preponderance of the evidence 
does not reflect that the Veteran has demonstrated limitation of 
motion in dorsiflexion or palmar flexion which warrants a 
disability rating higher than 10 percent.  Indeed, the Board 
notes that the 10 percent rating currently assigned is only 
sustainable based on X-ray evidence of arthritis and some 
limitation of motion under Diagnostic Code 5003.  

The Board has also considered whether a higher rating is 
warranted under Diagnostic Code 5214; however, the preponderance 
of the evidence does not reflect that the Veteran's right wrist 
is ankylosed, as he is able to demonstrate movement, albeit 
limited movement, in his wrist.  Therefore, a rating higher than 
10 percent is not warranted under Diagnostic Code 5214.  

Based on the foregoing, the Board finds that a disability rating 
in excess of 10 percent for service-connected residuals of a 
right wrist fracture, and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).  

Extraschedular ratings

The possibility of extraschedular ratings has been considered.  
However, the service-connected disabilities do not present such 
exceptional or unusual disability pictures with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  The symptoms associated with the Veteran's 
disabilities appear to fit squarely within the applicable rating 
criteria.  As such, extraschedular consideration is not 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

CUE

The Veteran argues that March 1972 and March 2005 RO decisions 
were clearly and unmistakably erroneous for failing to provide 
him with a rating higher than 10 percent for his service-
connected residual right wrist fracture disability.  

To determine whether CUE was present in a prior determination 
under 38 C.F.R. § 3.105(a), either the correct facts, as they 
were known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were weighed 
or evaluated) or the statutory or regulatory provisions extant at 
the time were incorrectly applied; the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and a 
determination that there was clear and unmistakable error must be 
based on the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 
(1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)).

At the time of the March 1972 and March 2005 rating decisions, 
the rating schedule criteria were the same as indicated above.  
Prior to the March 1972 rating decision, there was a VA 
examination in February 1972.  At that time, the Veteran had 10 
degrees of right wrist radial deviation, 60 degrees of right 
wrist ulnar deviation, 70 degrees of palmar flexion, and 55 
degrees of dorsal extension.  Prior to the March 2005 rating 
decision, there was a VA examination in February 2005.  At that 
time, right wrist palmar flexion was to 45 degrees, radial 
deviation was about to 2 degrees, and ulnar deviation was to 
about 30 degrees.  There was no painful joint in motion, and 
there was no additional limited range of motion caused by pain.  
There was no objective evidence of painful motion, instability, 
weakness, or abnormal movements or guarding of the wrist.  

Based on the law and record as it stood at the time of the March 
1972 and March 2005 rating decisions, the Board concludes that 
neither decision contained CUE.  At the time of the March 1972 
decision, the February 1972 VA examination report did not support 
a rating greater than 10 percent due to the range of motion shown 
or the functional effects of pain.  At the time of the March 2005 
rating decision, the February 2005 VA examination report did not 
support a rating greater than 10 percent due to the motion shown 
or the functional effects of pain.  On neither occasion did the 
Veteran have or nearly approximate wrist ankylosis, which is 
necessary for a rating higher than 10 percent under Diagnostic 
Code 5214.  To the contrary, the Veteran had a substantial amount 
of motion of his right wrist, negating the existence of 
ankylosis, and the examiner in May 2009 stated that the Veteran 
continues to not have ankylosis.  

While it may be that there could be two separate 10 percent 
ratings under Diagnostic Code 5215, one for limitation of wrist 
dorsiflexion to less than 15 degrees, and the other for palmar 
flexion limited to in line with the forearm, the examination in 
March 1972 showed dorsiflexion to be to 55 degrees and palmar 
flexion to be to 70 degrees, and the examination in February 2005 
showed palmar flexion to be to 45 degrees.  The evidence at the 
time of the March 1972 and March 2005 rating decisions did not 
undebatably mandate a rating higher than 10 percent.  To the 
contrary, undebatable error was not present.  

The March 1975 and March 2005 RO rating decisions were adequately 
supported by the evidence then of record, and were not 
undebatably erroneous; the record does not demonstrate that the 
correct facts, as they were known at the time, were not before 
the RO, or that the RO incorrectly applied statutory or 
regulatory provisions extant at that time, such that the outcome 
of the claim would have been manifestly different but for the 
error.  Because of this, those decisions remain final and can not 
be reversed.  38 C.F.R. §§ 3.105, 20.1103 (2010).  


ORDER

A compensable rating for meralgia paresthetica is denied.

A disability rating in excess of 10 percent for residuals of a 
right ankle fracture is denied.

A disability rating in excess of 10 percent for residuals of 
residual fracture right (dominant) wrist post bone graft repair 
is denied.

The March 1972 and March 2005 RO rating decisions were not 
clearly and unmistakably erroneous in failing to assign ratings 
greater than 10 percent for residual right wrist fracture.



____________________________________________
A. J. TURNIPSEED
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


